Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,8-11,13-16,18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180357079 A1 (Demulder) in view of US 20190102244 A1 (Tarlano) and US 20190332519 A1 (Myers).

Regarding claim 1, Demulder teaches
A computer program product for facilitating processing within a computing environment(par 67 “This apparatus may be specially constructed for the required purposes, or it may include a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer readable storage medium, for example, but is not limited to, any type of disk including floppy disks…”), the computer program product comprising: 
At least one computer readable storage medium readable by at least one processing circuit and storing instructions for performing a method comprising(par 67 “This apparatus may be specially constructed for the required purposes, or it may include a general-purpose : 
determining that a computer program being executed has reached a portion of code in which tracing is requested for the portion of code(par 37 "The checker plug-in or module 202 checks a function within the cloud infra-structure and returns its status/result. An example routine performed by the checker module 202 is illustrated below. check: 'is A running?' Returns: True")
determining, based on reaching the portion of code, whether tracing is to be preemptively turned on for the portion of code prior to occurrence of a defective condition within the computer program being executed(par 27 "The application program interface 114 has a monitoring-tracing engine 110, which is configured with plug-ins to define functionality including rule-based configuration syntax adapted to intuitively and automatically deploy or launch the plug-ins as necessary in a cloud infrastructure. The monitoring-tracing engine 110 is also configured to trace multi-threaded asynchronous logging to a single file within a cloud infrastructure, by assigning a unique identification to each thread or process initiated for a rule (e.g. validation) and facilitating each logging according to a specific format to formulate a combination of all the different thread identifications into a master or combined unique identification that is easily traceable through an entire log file."), the determining whether tracing is to be preemptively turned on including using metadata associated with the computer program in analysis of runtime data of the computer program to determine whether tracing is to be preemptively turned on(par 47 "rule is configured to follow a simple , wherein the using metadata in analysis of runtime data includes:
determining a trace risk indicator based on statistical analysis(fig 2:204; par 40 "The plug-ins module 154 includes a validator plugin or module 204 configured to receive a result generated by the checker module 202 and validate the result and return the status of the validation.") of one or more risk factors associated with a portion of code of a computer program being executed(par 37 "The checker plug-in or module 202 checks a function within the cloud infra-structure and returns its status/result. An example routine performed by the checker module 202 is illustrated below. check: 'is A running?' Returns: True"), the one or more risk factors including data from at least one source external to the portion of code(par 47 "rule is configured to follow a simple syntax: 'checker' 'operator' 'validator': 'action0', 'action1' .... This simply means that when this rule is deployed, the monitoring-tracing engine 110 launch an instance of 'checker' and compares the returned value to 'validator', if the result of the 'checker' 'operator' 'validator' is true, 'action0', 'action1' will be launched, if the result of the first part is false; the monitoring-tracing engine 110 does not launch the actions. The 'validator' ; and
 automatically initiating tracing of the portion of code(par 27 "The application program interface 114 has a monitoring-tracing engine 110, which is configured with plug-ins to define functionality including rule-based configuration syntax adapted to intuitively and automatically deploy or launch the plug-ins as necessary in a cloud infrastructure. The monitoring-tracing engine 110 is also configured to trace multi-threaded asynchronous logging to a single file within a cloud infrastructure, by assigning a unique identification to each thread or process initiated for a rule (e.g. validation) and facilitating each logging according to a specific format to formulate a combination of all the different thread identifications into a master or combined unique identification that is easily traceable through an entire log file."), based on the trace risk indicator having a predetermined relationship with respect to a threshold value(par 8 "2) to define three separate categories of plug-ins to use the plug-ins in rules, the plug-ins including a checker plug-in to return a value output, a validator plug-in to receive the value output and compare the value output to a threshold standard and return a status of a validation operation performed by the validator plug-in, and one or more action plug-ins configured to perform tasks after the validation operation." Demulder’s checker plug-in gathers the trace risk indicator, the Validator plug-in does the comparison to the threshold and determines if the action plug-in(equivalent to applicant’s rule) should be run.).
However, Demulder does not specifically teach triggering responses based on structural analysis of portions of code.
On the other hand, Tarlano teaches 
 A computer program product for facilitating processing within a computing environment(par 6 “Embodiments described herein provide a predictive failure analysis method and service that enables design time error and exception handling techniques to be supplemented or assisted by a predictive failure analysis system”), the computer program product comprising:
at least one computer readable storage medium readable by at least one processing circuit and storing instructions for performing a method(fig 4:410; par 53) comprising:
determining that a computer program being executed has reached a portion of code in which undiscovered defects are likely to occur for the portion of code(fig 7; par 71 “FIG. 7 illustrates a process 700 of predictive failure analysis based on codebase entropy, according to an embodiment. Codebase entropy can be considered along with other code analysis techniques such as code complexity and data flow analysis to determine the likelihood that a given section of software is likely to contain undiscovered defects.”);
determining, based on reaching the portion of code, whether error handling logic is to be preemptively turned on for the portion of code prior to occurrence of a defective condition within the computer program being executed(fig 6; par 67 “The predictive error handling logic, in one embodiment, can include dynamically injected logic provided by a predictive failure analysis system as described herein. In one embodiment, the instruction code for the logic 600 can include signposts or decorations that indicate portions of the logic 600 in which error avoidance routes can be injected or dynamically executed.”), the determining whether tracing is to be preemptively turned on including using metadata associated with the computer program in structural analysis of runtime data of the computer program to determine whether tracing is to be preemptively turned on(fig 7; par 71 "FIG. 7 illustrates a process 700 of predictive failure analysis based on codebase entropy, according to an embodiment. Codebase entropy can be considered along with other code analysis techniques such as code complexity and data flow analysis to determine the likelihood that a given section of software is likely to contain undiscovered defects."), wherein the using metadata in structural analysis of runtime data includes:
determining a risk indicator based on statistical analysis of one or more risk factors associated with a the portion of code of a the computer program being executed, the one or more risk factors including data from at least one source external to the portion of code, and wherein the determining the trace risk indicator includes using the metadata(fig 7; par 71 "FIG. 7 illustrates a process 700 of predictive failure analysis based on codebase entropy, according to an embodiment. Codebase entropy can be considered along with other code analysis techniques such as code complexity and data flow analysis to determine the likelihood that a given section of software is likely to contain undiscovered defects."); and
automatically initiating injection of error handling logic of the portion of code of the computer program, based on the risk indicator determining the likelihood of an error. (fig 6; par 64 ” The logic 600 can enable dynamic error handling within an event handler for an application that subscribes to predicted failure events. In one embodiment, the logic 600 is or includes injected logic, such as the injected logic 156 within the event handler 154 illustrated in FIG. 1B.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Demulder to incorporate the 

However, Neither Demulder nor Tarlano specifically teach determining that a computer program being executed has reached a portion of code in which tracing is an option for the portion of code.
On the other hand, Myers teaches 
  A computer program product for facilitating processing within a computing environment(par 6), the computer program product comprising:
at least one computer readable storage medium readable by at least one processing circuit and storing instructions for performing a method(fig 7:112; par 36) comprising:
determining that a computer program being executed has reached a portion of code in which tracing is an option for the portion of code(fig 7:706; par 177 “706 portions of traced process not designated to be traced, including those portions explicitly designated as do-not-trace and those portions implicitly designated do-not-trace because they are not expressly designated to be traced”);
determining, based on reaching the portion of code, whether tracing is to be preemptively turned on for the portion of code prior to occurrence of a defective condition within the computer program being executed, the determining whether tracing is to be preemptively turned on including using metadata associated with the computer program in structural analysis of runtime data of the computer program to determine whether tracing is to be preemptively turned on(fig 7; par 292 “One or more portions 702 of code are designated for tracing, using one or more designation criteria 704. For instance, criteria 704 may include a list of file names, object names, method names, module names, routine names, or other identification of portions 702 that a developer wants included in the tracing. Criteria may also or alternatively include attributes or special instructions located within the process's code, which can be recognized by a runtime or a debugger during process execution and used to trigger tracing. "Inclusion in tracing" and similar phrases herein mean that tracing is or will be enabled while code in the designated portion executes.”), wherein the using metadata in structural analysis of runtime data includes:
determining a trace risk indicator based on analysis of one or more risk factors associated with a the portion of code of a the computer program being executed, the one or more risk factors including data from at least one source external to the portion of code, and wherein the determining the trace risk indicator includes using the metadata(par 292 “In particular, criteria 704 may designate "user code" so that execution traces are substantially limited to software that is considered "User Code", where "substantially" means that 90 percent ( or another specific administer-selected value) of the traced code is user code. What qualifies as user code can be defined by the developer of the software that is being traced as a ; and
automatically initiating tracing of the portion of code of the computer program, based on the trace risk indicator having a predetermined relationship with respect to a threshold value(fig 7; par 292 “FIG. 7 illustrates a system 102 configured for selective tracing as taught herein. One or more portions 702 of code are designated for tracing, using one or more designation criteria 704. …. Criteria may also or alternatively include attributes or special instructions located within the process's code, which can be recognized by a runtime or a debugger during process execution and used to trigger tracing. "Inclusion in tracing" and similar phrases herein mean that tracing is or will be enabled while code in the designated portion executes. In particular, criteria 704 may designate "user code" so that execution traces are substantially limited to software that is considered "User Code", where "substantially" means that 90 percent ( or another specific administer-selected value) of the traced code is user code. What qualifies as user code can be defined by the developer of the software that is being traced as a configured "inclusion list", defined as a set of modules, namespaces, or class names. It can also be determined automatically by exclusion of well-known standard libraries.”) Examiner is interpreting Myers’s “90 percent” as Myers’s example threshold value.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Demulder to incorporate the performance cost of tracing of Myers.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Demulder -- a need for a solution for the issue of considering the costs of tracing when enabling tracing -- with Myers providing a known method 

Regarding claim 3, Demulder, Tarlano, and Myers teaches 
The computer program product of claim 1, 
Demulder further teaches,
wherein one or more risk factors are considered(par 47 "rule is configured to follow a simple syntax: 'checker' 'operator' 'validator': 'action0', 'action1' .... This simply means that when this rule is deployed, the monitoring-tracing engine 110 launch an instance of 'checker' and compares the returned value to 'validator', if the result of the 'checker' 'operator' 'validator' is true, 'action0', 'action1' will be launched, if the result of the first part is false; the monitoring-tracing engine 110 does not launch the actions. The 'validator' field may be a static value as well." Demulder goes on to provide some examples like disk usage percentages. Each rule is equivalent to a risk factor/indicator. These generic rules can be programmed to diagnose any kind of measurable risk.)
	However, although Demulder teaches a generic rule-based tracer, Demulder does not specifically teach considering if the portion of code has recently changed.
On the other hand, Tarlano teaches 
wherein the one or more risk factors include whether the portion of code has recently changed(fig 7; par 71 "FIG. 7 illustrates a process 700 of predictive failure analysis based on .
 
Regarding claim 4, Demulder, Tarlano, and Myers teaches 
The computer program product of claim 1, 
Demulder further teaches
wherein one or more risk factors are considered(par 47 "rule is configured to follow a simple syntax: 'checker' 'operator' 'validator': 'action0', 'action1' .... This simply means that when this rule is deployed, the monitoring-tracing engine 110 launch an instance of 'checker' and compares the returned value to 'validator', if the result of the 'checker' 'operator' 'validator' is true, 'action0', 'action1' will be launched, if the result of the first part is false; the monitoring-tracing engine 110 does not launch the actions. The 'validator' field may be a static value as well." Demulder goes on to provide some examples like disk usage percentages. Each rule is equivalent to a risk factor/indicator. These generic rules can be programmed to diagnose any kind of measurable risk.)
	However, although Demulder teaches a generic rule-based tracer, Demulder does not specifically teach whether an exception has occurred for a selected module related to the portion of code.
On the other hand, Tarlano teaches 
wherein the one or more risk factors include whether an exception has occurred for a selected module related to the portion of code(fig 3: 304; par 49 "In one embodiment, the prediction analysis module 326 can be trained based on explicit failure knowledge data 304, which is explicit historical data on past failures. The explicit failure knowledge data 304 can include failure preconditions and observed results associated with past failures.").

Regarding claim 5, Demulder, Tarlano, and Myers teaches
The computer program product of claim 1, 
Demulder further teaches
wherein one or more risk factors are considered(par 47 "rule is configured to follow a simple syntax: 'checker' 'operator' 'validator': 'action0', 'action1' .... This simply means that when this rule is deployed, the monitoring-tracing engine 110 launch an instance of 'checker' and compares the returned value to 'validator', if the result of the 'checker' 'operator' 'validator' is true, 'action0', 'action1' will be launched, if the result of the first part is false; the monitoring-tracing engine 110 does not launch the actions. The 'validator' field may be a static value as well." Demulder goes on to provide some examples like disk usage percentages. Each rule is equivalent to a risk factor/indicator. These generic rules can be programmed to diagnose any kind of measurable risk.)
	However, although Demulder teaches a generic rule-based tracer, Demulder does not specifically teach including a number of previous defects in that portion of code.
On the other hand, Tarlano teaches 
wherein the one or more risk factors include a number of previous defects in the portion of code.(fig 3; par 49 "Predicted failure knowledge data 306 can include a set of existing failure predictions that have been generated by the predictive model 320. For example, predicted failure knowledge data 306 indicate that applications that use a specific user interface framework may exhibit a specific set of issues under certain circumstances." recognizing a problematic framework is equivalent to considering previous defects with that portion of code.)

Regarding claim 6, Demulder, Tarlano, and Myers teaches
The computer program product of claim 1, 
Demulder further teaches
wherein one or more risk factors are considered(par 47 "rule is configured to follow a simple syntax: 'checker' 'operator' 'validator': 'action0', 'action1' .... This simply means that when this rule is deployed, the monitoring-tracing engine 110 launch an instance of 'checker' and compares the returned value to 'validator', if the result of the 'checker' 'operator' 'validator' is true, 'action0', 'action1' will be launched, if the result of the first part is false; the monitoring-tracing engine 110 does not launch the actions. The 'validator' field may be a static value as well." Demulder goes on to provide some examples like disk usage percentages. Each rule is equivalent to a risk factor/indicator. These generic rules can be programmed to diagnose any kind of measurable risk.)
However, although Demulder teaches a generic rule-based tracer, Demulder does not specifically teach including a performance cost of tracing

wherein the one or more risk factors include a performance cost of tracing.( fig 12:1218,1220; par 324 "Items involved in tuning the selective tracing of an execution of a process may include one or more of the following: a low-count threshold 728 for the distance variable's values, a high-count threshold 726 for the distance variable's values, current value 1216 of the distance variable 720, information 1218 about the computational costs of routines and other code units 1100 in the traced process, and information 1220 about the computational cost of turning tracing off or turning tracing on.")
 

Regarding claim 8, Demulder, Tarlano, and Myers teaches
The computer program product of claim 1, 
Tarlano further teaches 
wherein the metadata includes historical data and is stored in a plugin of the computing environment.( fig 2:246, 244; par 45 "In one embodiment the predictor service instances include both a specification of a learning/hypothesis function and a predictive model. The learning/hypothesis function and predictive model can be included within a plugin package. During normal operation, a predictor service instance will receive a stream of input event values from one or more event sources. The streams received maybe historical training data for bootstrapping the predictor service instance's predictive model or new real-time data for predicting failure events. Additionally, a discovery service 244 is provided to enable discovery of plugins that have been made available via the PFA system 200. The discovery service 244 

Regarding claim 9, Demulder, Tarlano, and Myers teaches
The computer program product of claim 1, 
Demulder further teaches
wherein the trace risk indicator comprises a risk points value, and the determining the risk points value comprises uses an equation(par 37 "The checker plug-in or module 202 checks a function within the cloud infra-structure and returns its status/result. An example routine performed by the checker module 202 is illustrated below. check: 'is A running?' Returns: True" This check has a value and uses an equation for the comparison.), the equation comprising: any combination of risk indicator rules that are programmed into the attached plugins.(par 47 "rule is configured to follow a simple syntax: 'checker' 'operator' 'validator': 'action0', 'action1' .... This simply means that when this rule is deployed, the monitoring-tracing engine 110 launch an instance of 'checker' and compares the returned value to 'validator', if the result of the 'checker' 'operator' 'validator' is true, 'action0', 'action1' will be launched, if the result of the first part is false; the monitoring-tracing engine 110 does not launch the actions. The 'validator' field may be a static value as well." Demulder goes on to provide some examples like disk usage percentages. each rule is equivalent to a risk factor/indicator.)
	However, although Demulder teaches a generic rule-based tracer, Demulder does not specifically teach considering if the code was recently changed, if there is a history of exceptions associated with this code, or the cost of enabling tracing on this code.

A failure prediction system, wherein the risk indicator comprises a risk points value, and the determining the risk points value comprises uses an equation(fig 5:509; par 62 "At block 509, the process 500 can determine if a predicted match has occurred between the predicted failure trend and the received input event data. If a predicted match has not occurred, the process can return to block 501. If a predicted match has occurred, the process can proceed to block 510. The occurrence of a predicted match indicates, to some degree of confidence, that the identified predictive failure trend correlates with data within the explicit and predicted tables of failure knowledge data. In other words, some predicted failure event is likely to occur based on identified trends and existing failure knowledge data." trend models is understood to be equivalent to equations, and the match confidence value is equivalent to the risk points value.), the equation comprising: (points assigned to recently changed code(fig 7; par 71 "FIG. 7 illustrates a process 700 of predictive failure analysis based on codebase entropy, according to an embodiment. Codebase entropy can be considered along with other code analysis techniques such as code complexity and data flow analysis to determine the likelihood that a given section of software is likely to contain undiscovered defects.") plus points assigned to exceptions related to the portion of code(fig 3: 304; par 49 "In one embodiment, the prediction analysis module 326 can be trained based on explicit failure knowledge data 304, which is explicit historical data on past failures. The explicit failure knowledge data 304 can include failure preconditions and observed results associated with past failures.") plus points assigned to a number of defects in the portion of code(fig 3; par 49 "Predicted failure knowledge data 306 can include a set of existing failure predictions that have been generated 
However, neither Demulder nor Tarlano consider a performance cost of tracing
On the other hand, Myers teaches 
wherein the trace risk indicator comprises a risk points value, and the determining the risk points value comprises uses an equation, the equation comprising: a selection process(fig 12; 1210; par 324 "They may be determined on the basis of experimental data, such as profile information that provides computational costs, or static analysis data that provides statistics about the length and length distribution of routines.") including a performance cost of tracing. ( fig 12:1218,1220; par 324 "Items involved in tuning the selective tracing of an execution of a process may include one or more of the following: a low-count threshold 728 for the distance variable's values, a high-count threshold 726 for the distance variable's values, current value 1216 of the distance variable 720, information 1218 about the computational costs of routines and other code units 1100 in the traced process, and information 1220 about the computational cost of turning tracing off or turning tracing on.")
Regarding claim 10, Demulder, Tarlano, and Meyers teaches
The computer program product of claim 9, 
Demulder further teaches
wherein the predetermined relationship comprises exceeds, and wherein the tracing is automatically initiated(par 27 "The application program interface 114 has a monitoring- based on the risk points value exceeding the threshold value.(par 8 "2) to define three separate categories of plug-ins to use the plug-ins in rules, the plug-ins including a checker plug-in to return a value output, a validator plug-in to receive the value output and compare the value output to a threshold standard and return a status of a validation operation performed by the validator plug-in, and one or more action plug-ins configured to perform tasks after the validation operation." Demulder teaches a threshold value that determines if the rule should be run.)


Regarding claim 11 it is the computer system implementing the instructions stored by claim 1 and is rejected for the same reasons. 

Regarding claim 13, Demulder, Tarlano, and Meyers teaches,
The computer system of claim 11, 
Demulder further teaches
wherein the one or more risk factors(par 37 "The checker plug-in or module 202 checks a function within the cloud infra-structure and returns its status/result. An example routine performed by the checker module 202 is illustrated below. check: 'is A running?' Returns: True" This check has a value and uses an equation for the comparison.) are selected from a group of risk factors(par 47 "rule is configured to follow a simple syntax: 'checker' 'operator' 'validator': 'action0', 'action1' .... This simply means that when this rule is deployed, the monitoring-tracing engine 110 launch an instance of 'checker' and compares the returned value to 'validator', if the result of the 'checker' 'operator' 'validator' is true, 'action0', 'action1' will be launched, if the result of the first part is false; the monitoring-tracing engine 110 does not launch the actions. The 'validator' field may be a static value as well." Demulder goes on to provide some examples like disk usage percentages. each rule is equivalent to a risk factor/indicator.) 
	However, although Demulder teaches a generic rule-based tracer, Demulder does not specifically teach considering if the code was recently changed, if there is a history of exceptions associated with this code, or the cost of enabling tracing on this code.
On the other hand, Tarlano teaches 
A failure prediction system, wherein the one or more risk factors are selected from a group of risk factors(fig 5:509; par 62 "At block 509, the process 500 can determine if a predicted match has occurred between the predicted failure trend and the received input event data. If a predicted match has not occurred, the process can return to block 501. If a predicted match has occurred, the process can proceed to block 510. The occurrence of a predicted match indicates, to some degree of confidence, that the identified predictive failure trend correlates with data within the explicit and predicted tables of failure knowledge data. In other  consisting of: whether the portion of code has recently changed(fig 7; par 71 "FIG. 7 illustrates a process 700 of predictive failure analysis based on codebase entropy, according to an embodiment. Codebase entropy can be considered along with other code analysis techniques such as code complexity and data flow analysis to determine the likelihood that a given section of software is likely to contain undiscovered defects."), whether an exception has occurred for a selected module related to the portion of code(fig 3: 304; par 49 "In one embodiment, the prediction analysis module 326 can be trained based on explicit failure knowledge data 304, which is explicit historical data on past failures. The explicit failure knowledge data 304 can include failure preconditions and observed results associated with past failures."), a number of previous defects in the portion of code(fig 3; par 49 "Predicted failure knowledge data 306 can include a set of existing failure predictions that have been generated by the predictive model 320. For example, predicted failure knowledge data 306 indicate that applications that use a specific user interface framework may exhibit a specific set of issues under certain circumstances." recognizing a problematic framework is equivalent to considering previous defects with that portion of code.).
However, neither Demulder nor Tarlano consider a performance cost of tracing
On the other hand, Myers teaches 
wherein the one or more risk factors are selected from a group of risk factors consisting of: previous data and code analysis(fig 12; 1210; par 324 "They may be determined on the basis of experimental data, such as profile information that provides computational costs, or static analysis data that provides statistics about the length and length distribution of , and a performance cost of tracing. ( fig 12:1218,1220; par 324 "Items involved in tuning the selective tracing of an execution of a process may include one or more of the following: a low-count threshold 728 for the distance variable's values, a high-count threshold 726 for the distance variable's values, current value 1216 of the distance variable 720, information 1218 about the computational costs of routines and other code units 1100 in the traced process, and information 1220 about the computational cost of turning tracing off or turning tracing on.")

Regarding claims 14, 15 they are the computer system implementing the instructions stored by claim 8,9 and are rejected for the same reasons.

Regarding claims 16, 17 they are the method that claims 1, 2 store instructions for and are rejected for the same reasons.
 
Regarding claim 18 it is the method that the system of claim 13 implements and is rejected for the same reasons.

Regarding claims 19, 20 they are the method that claims 8, 9 stores instructions for and are rejected for the same reasons.

Regarding claim 21 it is the computer system implementing the instructions stored by claim 10 and is rejected for the same reasons.

Claims 7,12,17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180357079 A1 (Demulder) in view of US 20190102244 A1 (Tarlano), US 20190332519 A1 (Myers), and further in view of US 20170091071 A1 (Chitale).

Regarding claim 7, Demulder, Tarlano, and Myers teaches
The computer program product of claim 1, 
Tarlano further teaches
wherein the one or more risk factors include a count of lines of at least the portion of code changed. (fig 7; par 71 “FIG. 7 illustrates a process 700 of predictive failure analysis based on codebase entropy, according to an embodiment. Codebase entropy can be considered along with other code analysis techniques such as code complexity and data flow analysis to determine the likelihood that a given section of software is likely to contain undiscovered defects.”)
Myers teaches
wherein the one or more risk factors include a count of lines of at least the portion of code executed during execution.(fig 12; 1210; par 324 "They may be determined on the basis of experimental data, such as profile information that provides computational costs, or static analysis data that provides statistics about the length and length distribution of routines." Length of routines is equivalent to count of lines.)

On the other hand, Chitale teaches 
 wherein the one or more risk factors include a count of lines of at least the portion of code executed during testing.(par 27 "In an exemplary embodiment, historical test data datastore 116 includes the test cases created by a product test organization to determine whether the features of the software product are performing as expected, the code coverage and modules or subroutines exercised in each test case, the number of test cases created for the software product, test case size, test case execution duration, etc. " Code coverage is a measurement of how many lines of your code are executed while automated tests are running.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Demulder, Tarlano, and Myers to incorporate the code coverage of Chitale.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Demulder, Tarlano, and Myers -- a need for a solution for the issue of how to measure code quality as a risk factor-- with Chitale providing a known method to solve a similar problem. Chitale provides “a method, computer program product, and system for predicting software product quality.” (Chitale par 5)

Regarding claim 12 it is the computer system implementing the instructions stored by claim 7 and is rejected for the same reasons. 
 
.


Response to Arguments
 Applicant’s arguments, see remarks page 7-12, filed 12/29/2020, with respect to the rejection(s) of claim(s) 1,11,16 under 35 U.S.C. 102(a)(2) in view of Demulder have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 in view of Demulder, Tarlano, and Myers.
With respect to the independent claims, the applicant has further argued that Demulder, Tarlano, and Myers does not teach limitation “determining, based on reaching the portion of code, whether tracing is to be preemptively turned on for the portion of code prior to occurrence of a defective condition within the computer program being executed, the determining whether tracing is to be preemptively turned on including using metadata associated with the computer program in structural analysis of runtime data of the computer program to determine whether tracing is to be preemptively turned on”. The examiner respectfully disagrees. Myers teaches, in the cited “fig 7; par 292 “One or more portions 702 of code are designated for tracing, using one or more designation criteria 704. For instance, criteria 704 may include a list of file names, object names, method names, module names, routine names, or other identification of portions 702 that a developer wants included in the tracing. Criteria may also or alternatively include attributes or special instructions located within the process's code, which can be recognized by a runtime or a debugger during process 
The examiner interprets this as the limitation “determining, based on reaching the portion of code, whether tracing is to be preemptively turned on for the portion of code prior to occurrence of a defective condition within the computer program being executed, the determining whether tracing is to be preemptively turned on including using metadata associated with the computer program in structural analysis of runtime data of the computer program to determine whether tracing is to be preemptively turned on”. 
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140237454 A1 - Delporte - tracing based on code and previous failure.
US 20140317454 A1 - Gataullin - trace black/whitelist.
US 20110067008 A1 - Srivastava - adaptive tracing
US 20080155339 A1 - Lowe - automated tracing based on previous execution warnings 
US 20180060216 A1 - Kasi - tracing based on code changes.
US 20170048109 A1 - Kant - machine learning past incidents to predict future ones.
US 20120060142 A1 - Fliess – automated code analysis
US 20160124724 A1 - Gautam - automated code analysis.
US 20110022551 A1 - Dixon- code quality predictor, uses code coverage metrics


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113